                    Case 19-50006-BLS              Doc 39       Filed 08/03/20        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                                 Chapter 7

HERITAGE HOME GROUP LLC, et al.,                                       Case No. 18-11736 (BLS)

                                      Debtors,1                        Jointly Administered

HERITAGE HOME GROUP LLC,

                                      Plaintiff,

PNC BANK, NATIONAL ASSOCIATION,
in its capacity as pre-petition and post-petition lender,

                                      Plaintiff-Intervenor,
                    v.

ANGELUS FURNITURE OUTLET, INC.                                         Adv. Proc. No. 18-50968 (BLS)
CABOT HOUSE INC.                                                       Adv. Proc. No. 19-50000 (BLS)
CAMPBELL & CO. INC.                                                    Adv. Proc. No. 19-50001 (BLS)
PLUM MANAGEMENT LLC                                                    Adv. Proc. No. 19-50002 (BLS)
QUALITY FURNITURE, LLC                                                 Adv. Proc. No. 19-50003 (BLS)
SAMALCO LLC                                                            Adv. Proc. No. 19-50004 (BLS)
THE ANNEX LLC                                                          Adv. Proc. No. 19-50005 (BLS)
TOW OF WISCONSIN, INC.,                                                Adv. Proc. No. 19-50006 (BLS)

                                      Defendants.

                ORDER APPROVING STIPULATION SETTING BRIEFING
            SCHEDULE ON DEFENDANTS’ MOTIONS TO DISMISS COMPLAINT

           Upon consideration of the Stipulation Setting Briefing Schedule on Defendants’ Motions

to Dismiss Complaint (the “Stipulation”),2 attached hereto as Exhibit 1, and after due

deliberation and sufficient cause appearing therefore, and this matter being submitted on consent,



1
  The debtors in these chapter 7 cases, along with the last four digits of each debtor’s tax identification number, as
applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165): HH Group Holdings US, Inc. (7206);
HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters is
located at 1925 Eastchester Drive, High Point, North Carolina 27265.

2
    Capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the Stipulation.


{00028676. }
               Case 19-50006-BLS        Doc 39       Filed 08/03/20   Page 2 of 2




         IT IS HEREBY ORDERED that:

         1.    The Stipulation is approved.

         2.    The deadline for PNC to file a response in opposition to the Motion to Dismiss is

extended through and including August 24, 2020.

         3.    The deadline for Defendants to file a reply in support of the Motion to Dismiss is

extended through and including September 14, 2020.




Dated: August 3, 2020
                                                Brendan Linehan Shannon
                                                United States Bankruptcy Judge




{00028676. }                                   -2-
